Title: John Adams to Abigail Adams, 13 February 1779
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy Feb. 13 1779

Yours of 15 Decr. was sent me Yesterday by the Marquiss whose Praises are celebrated in all the Letters from America. You must be content to receive a short Letter, because I have not Time now to write a long one.—I have lost many of your Letters, which are invaluable to me, and you have lost a vast Number of mine. Barns, Niles, and many other Vessells are lost.
I have received Intelligence much more agreable, than that of a removal to Holland, I mean that of being reduced to a private Citizen which gives me more Pleasure, than you can imagine. I shall therefore soon present before you, your own good Man. Happy—happy indeed shall I be, once more to see our Fireside.

I have written before to Mrs. Warren and shall write again now.
Dr. J. is transcribing your scotch song, which is a charming one. Oh my leaping Heart.
I must not write a Word to you about Politicks, because you are a Woman.
What an offence have I committed?—a Woman!
I shall soon make it up. I think Women better than Men in General, and I know that you can keep a Secret as well as any Man whatever. But the World dont know this. Therefore if I were to write any Secrets to you and the letter should be caught, and hitched into a Newspaper, the World would say, I was not to be trusted with a Secret.
I never had so much Trouble in my Life, as here, yet I grow fat. The Climate and soil agree with me—so do the Cookery and even the Manners of the People, of those of them at least that I converse with, Churlish Republican, as some of you, on your side the Water call me. The English have got at me in their News Papers. They make fine Work of me—fanatic—Bigot—perfect Cypher—not one Word of the Language—aukward Figure—uncouth dress—no Address—No Character—cunning hard headed Attorney. But the falsest of it all is, that I am disgusted with the Parisians—Whereas I declare I admire the Parisians prodigiously. They are the happiest People in the World, I believe, and have the best Disposition to make others so.
If I had your Ladyship and our little folks here, and no Politicks to plague me and an hundred Thousand Livres a Year Rent, I should be the happiest Being on Earth—nay I believe I could make it do with twenty Thousand.
One word of Politicks—The English reproach the French with Gasconade, but I dont believe their whole History could produce so much of it as the English have practised this War.
The Commissioners Proclamation, with its sanction from the Ministry and Ratification by both Houses, I suppose is hereafter to be interpreted like Burgoines—Speaking Daggers, but using none. They cannot send any considerable Reinforcement, nor get an Ally in Europe—this I think you may depend upon. Their Artifice in throwing out such extravagant Threats, was so gross, that I presume it has not imposed on any. Yet a Nation that regarded its Character never could have threatned in that manner.

Adieu.

